(Por la Corte,- a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuaNto, los apelados solicitan desestimemos este recurso por motivo de frivolidad, alegando ‘‘que se fundan para sostener la frivolidad del recurso en que los demandados aceptaron en su con-testación los hechos esenciales de la petición de mandamus y se concretaron a discutir en su alegato a la corte inferior tres puntos de derecho que pueden fácilmente resolverse mediante la discusión de esta moción de desestimación;”
Por cuanto, los apelantes se oponen ¿ la desestimación solicitada, alegando que aun no han radicado su alegato, por lo que los apelados no pueden adelantarse a discutir cuestiones que imaginan puedan suscitar en este recurso los apelantes, e insisten en el derecho que les asiste a someter su caso en apelación en su fondo y no dentro de una moción de desestimación;
Por Cuanto, para que una apelación pueda desestimarse por frívola es preciso que las cuestiones suscitadas por el apelante sean manifiestamente improcedentes, y las que en esta moción discute el apelado asumiendo que serán las que levantarán los apelantes si se considera el caso en su fondo no son manifiestamente improcedentes;
Por cuanto, la circunstancia de que en un recurso, de apelación no exista controversia en cuanto a los hechos y las cuestiones de derecho puedan resolverse dentro de una moción de desestimación no implica que debamos privar al apelante de informar y presentar su caso con la amplitud que le reconoce el Reglamento de este Tribunal;
Por tanto, no ha lugar a la. moción de los apelados del 13 del mes pasado en que solicitan la desestimación del presente recurso.
El Juez Presidente Sr. Del Toro no intervino.